Exhibit 10.1

 

FIRST FOLLOW-ON SECURITIES PURCHASE AGREEMENT

 

THIS FIRST FOLLOW-ON SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered
into as of August 15, 2018, by and among BIRNER DENTAL MANAGEMENT SERVICES,
INC., a Colorado corporation (the “Company”), and the investor set forth on the
signature page hereto (the “Investor”).

 

WHEREAS, on December 28, 2017 affiliates of the Investor acquired from the
Company $4,990,000 in aggregate principal amount of convertible senior
subordinated secured loan notes and ten (10) shares of Series A Preferred Stock
pursuant to a Securities Purchase Agreement, dated December 28, 2017, by and
between the Investors party thereto (the “Original Investors”) and the Company
(the “Original Purchase Agreement”);

 

WHEREAS, in connection with the Original Purchase Agreement, the Original
Investors and the Company entered into a Registration Rights Agreement, Security
Agreement, and Subordination Agreement; and

 

WHEREAS, the Investor has agreed to acquire additional Notes and shares of
Series A Preferred Stock from the Company pursuant to the terms and conditions
of this Agreement.

 

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

SECTION 1

 

DEFINITIONS

 

1.1           Definitions. Capitalized terms used but not otherwise defined
herein shall have the meanings provided therefor in the Original Purchase
Agreement.

 

SECTION 2

 

ISSUANCE OF SECURITIES

 

2.1           Issuance of Convertible Notes and Series A Convertible Preferred
Stock. Subject to the terms and conditions of this Agreement, on the Closing
Date, the Company shall issue and sell to the Investor (i) a convertible senior
subordinated secured loan note (the “Note”) in the aggregate principal amount of
$467,000 (the “Principal Amount”) and (ii) one (1) share of Series A Convertible
Preferred Stock of the Company (the “Series A Preferred Stock”), at a purchase
price of $1,000 per share, for an aggregate purchase price of $1,000 in cash
(the “Series A Preferred Stock Purchase Price”), against payment by the Investor
to (or to the order of) the Company of the Principal Amount and the Series A
Preferred Stock Purchase Price. The Note shall be in the form of Exhibit A
attached to the Original Purchase Agreement. Shares of Series A Preferred Stock
may only be purchased, sold or otherwise transferred together with the Notes.
The Notes and shares of Series A Preferred Stock shall be convertible into
Series B Preferred Stock, and the shares of Common Stock into which such
additional shares of Series B Preferred Stock are convertible shall be
“Registrable Securities” under the Registration Rights Agreement. The Notes and
the indebtedness evidenced thereby shall be obligations secured pursuant to the
Security Agreement and subordinated as set forth in the Subordination Agreement.
The Investor hereby agrees to be bound by the Registration Rights Agreement,
Security Agreement, and Subordination Agreement as fully and the same as if a
party thereto with respect to the Note and the Series A Preferred Stock to be
issued pursuant to this Agreement and the Common Stock issuable upon conversion
thereof.

 



 

 

 

2.2           Closing. The closing of the purchase and sale of the Notes and
Series A Preferred Stock (the “Closing”) hereunder shall be held at the offices
of Thompson Hine LLP, 3900 Key Center, 127 Public Square, Cleveland, Ohio
44114-1291 within two Business Days after the date hereof, or at such other
place as is mutually agreeable to the Company and the Investor (the “Closing
Date”).

 

2.3           Conditions to Investor Obligations. The obligation of the Investor
to purchase the Note and Series A Preferred Stock at the Closing shall be
subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth in this Section 2.3.

 

(a)           Agreement. The Investor shall have received, in form and substance
satisfactory to it, a fully-executed version of this Agreement.

 

(b)           Secretary’s Certificate, Etc. The Investor shall have received
(each of which shall be in form and substance satisfactory to the Investor):

 

(i)       a certificate, dated as of the Closing Date, of the Secretary of the
Company certifying (A) copies of the resolutions and other actions taken or
adopted by the Company authorizing the execution, delivery and performance of
this Agreement, (B) the Governing Documents of the Company, including the
Articles of Amendment of Series A Preferred Stock, the Articles of Amendment of
Series B Preferred Stock, and (C) the incumbency, authority and signatures of
the officers of the Company who are authorized to execute this Agreement;

 

(ii)       a good standing certificate with respect to the Company as of a date
recently prior to the Closing Date from the Secretary of the State (or other
appropriate Governmental Authority) of the state in which the Company is
organized or formed and of each state in which the Company and any of its
Subsidiaries or its Managed PCs does business.

 

(c)           Collateral Matters. The Investor shall have received each of the
following (each of which shall be in form and substance satisfactory to the
Investor):

 

(i)       confirmation that all UCC-1 financing statements and other filings
necessary or appropriate in the opinion of the Investor to perfect the security
interests of the Investor in the Collateral have been accepted for filing;

 

(ii)       such lien and judgment searches as the Investor may have requested,
and such termination statements or other documents, as may be necessary to
confirm that the Collateral is subject to no other security interests in favor
of any Persons other than Permitted Liens and other than pursuant to the
Subordination Agreement; and

 

(iii)       evidence that all other actions necessary or appropriate in the
opinion of the Investor to perfect and protect the Investor’s security interests
in the Collateral have been taken (subject to the Subordination Agreement).

 



 2 

 

 

(d)           Authorizations, Approvals, Etc. The Investor shall have received,
in form and substance satisfactory to it, evidence that all (i) approvals or
consents of any Governmental Authority, and (ii) approvals or consents of any
other Person, required in connection with the execution with the execution,
delivery and performance of this Agreement shall have been obtained.

 

(e)           No Contest, Etc. No claim, litigation, arbitration, governmental
investigation, injunction, order, proceeding or inquiry shall be pending or
threatened which: (i) seeks to enjoin or would be reasonably be expected to
materially delay, impose material limitations on, or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated by or in connection with this Agreement; or (ii) would
otherwise be materially adverse to any of the parties hereto with respect to the
transactions contemplated hereby.

 

(f)            Closing Certificate. The Investor shall have received a
certificate, dated as of the Closing Date, of an authorized signatory of the
Company to the effect that: (i) all conditions precedent set forth in this
Section 2.3 have been satisfied; (ii) all representations and warranties set
forth in Section 4 of this Agreement are true, correct and complete in all
respects as of such date (except for representations and warranties that speak
as of a specific date which shall be true, correct and complete in all respects
as of such specified date); (iii) except for Defaults or Events of Default that
have been waived, no Default or Event of Default has occurred; and (iv) the
Company has obtained and maintains in full force and effect each and every
consent, approval, filing and registration by or with any Person, including,
without limitation, any Governmental Authority, necessary to authorize or permit
the execution, delivery or performance of the Transaction Documents, the
issuance of the Notes, Series A Preferred Stock, Series B Preferred Stock and
Common Stock issuable upon conversion of Series B Preferred Stock (including any
approval, consent, filing and registration required under federal or state
securities laws), the validity or enforceability thereof, or the consummation of
the transactions contemplated by this Agreement.

 

(g)           Other Documents, Certificates, Etc. The Investor shall have
received such other documents, certificates, opinions of counsel or other
materials, as it may reasonably request from the Company.

 

(h)           Satisfactory Legal Form. All closing documents executed or
submitted by or on behalf of the Company or any other Person shall be
satisfactory in form and substance to the Investor, and the Investor shall have
received such counterpart originals or such certified or other copies of such
closing documents, as the Investor may request.

 

(i)            Material Adverse Effect. On and as of the Closing Date, there
shall have occurred no Material Adverse Effect since the date of the most recent
financial statements delivered by or on behalf of the Company to the Investor.

 

(j)            Representations and Warranties; No Default, Event of Default. On
the Closing Date, both before and after giving effect to the issuance of the
Notes and Series A Preferred Stock and to the application of proceeds therefrom:
(i) the representations and warranties of the Company and contained herein shall
be true, correct and complete in all respects on and as of the Closing Date as
though made on and as of such date (except for representations and warranties
that speak as of a specific date which shall be true, correct and complete in
all respects as of such specified date); and (ii) no Default or Event of Default
shall have occurred and be continuing or shall result from the issuance of the
Note and Series A Preferred Stock under this Agreement.

 



 3 

 

 

(k)           Disclosure Schedule. The Investor shall have received the
disclosure schedule contemplated by Section 4 of this Agreement (the “Disclosure
Schedule”), which shall be executed by the Company and in form and substance
satisfactory to the Investor.

 

(l)            Wire Instructions. The Company shall have provided the Investor
with the Company’s wire instructions, on Company letterhead and executed by the
Chief Executive Officer or Chief Financial Officer of the Company, and with wire
instructions of such third parties as the Company may designate to receive funds
at Closing.

 

2.4           Conditions to Company Obligations. The obligations of the Company
hereunder in connection with the Closing are subject to the following conditions
being met:

 

(a)           Representations and Warranties. On the Closing Date, the
representations and warranties of the Investor contained herein shall be true,
correct and complete in all respects on and as of the Closing Date as though
made on and as of such date (except for representations and warranties that
speak as of a specific date which shall be true, correct and complete in all
respects as of such specified date).

 

(b)           Purchase Price. The Investor shall have delivered to the Company
the items set forth in Section 2.5(ii) of this Agreement.

 

2.5           Delivery. On the Closing Date, (i) the Company shall execute and
deliver to the Investor the Notes and shares of Series A Preferred Stock, and
(ii) the Investor shall deliver to the Company and such third parties as the
Company may designate to receive funds at Closing a check or checks or wire
transfers of immediately available funds in an amount equal to the original
Principal Amount of the Notes and the Series A Preferred Stock Purchase Price
less the amount equal to the Investor’s expenses, including legal fees and
expenses, incurred in connection with the transactions contemplated herein. The
Notes shall be binding obligations of the Company upon execution thereof by the
Company and delivery thereof to the Investor. Shares of Series A Preferred Stock
shall be duly authorized, fully paid and nonassessable upon delivery of such
shares to the Investor.

 

SECTION 3

 

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

The Investor hereby represents and warrants to the Company as of the date hereof
and the Closing Date as follows:

 

3.1           Purchase for Own Account. The Investor represents that it is
acquiring the Securities pursuant to this Agreement solely as an investment for
such Person’s own account not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same. The acquisition by the Investor of any of the Securities pursuant to
this Agreement shall constitute confirmation of the representation by the
Investor that the Investor does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Securities.

 



 4 

 

 

3.2           Disclosure of Information. The Investor has received all the
information it considers necessary or appropriate for deciding whether to
acquire the Securities pursuant to this Agreement. The Investor further
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Securities and the business, properties, prospects and financial condition of
the Company.

 

3.3           Investment Experience. Either (i) the Investor or its officers,
directors, managers or controlling persons has a preexisting personal or
business relationship with the Company or its officers, directors or controlling
persons, or (ii) the Investor, by reason of its own business and financial
experience, has the capacity to protect its own interests in connection with the
investment contemplated hereby. The Investor such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Securities pursuant to this Agreement. The
Investor acknowledges that any investment in the Securities pursuant to this
Agreement involves a high degree of risk and represents that it is able, without
materially impairing its financial condition, to hold the Securities acquired
pursuant to this Agreement for an indefinite period of time and to suffer a
complete loss of its investment.

 

3.4           Accredited Investor. The Investor represents that it is an
“accredited investor” within the meaning of Regulation D promulgated under the
Securities Act.

 

3.5           Restrictions on Transfer. The Investor understands that the
Securities acquired pursuant to this Agreement are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act, only in certain limited
circumstances. In this connection, the Investor represents that it is familiar
with Rule 144 promulgated under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

 

3.6           Organization and Standing of Investor. The Investor is a
corporation, limited liability company, limited partnership or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

 

3.7           Authorization and Power. The Investor has the requisite power and
authority to enter into and perform this Agreement and to purchase the Notes and
Series A Preferred Stock being sold to it hereunder. The execution, delivery and
performance of this Agreement by the Investor and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of the Investor or its board of directors, managers, shareholders,
partners, or members, as the case may be, is required. This Agreement has been
duly authorized, executed and delivered by the Investor and constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Investor enforceable against the Investor in accordance with the terms
thereof.

 



 5 

 

 

3.8           No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Investor of the transactions contemplated
hereby do not and will not (a) result in a violation of the Investor’s charter
documents or bylaws or other organizational documents or (b) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which the Investor is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to the Investor or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on the Investor). The Investor is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement or to purchase the Notes and shares
of Series A Preferred Stock in accordance with the terms hereof, provided that
for purposes of the representation made in this sentence, the Investor is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.

 

3.9           General Solicitation. The Investor is not purchasing the
Securities pursuant to this Agreement as a result of any advertisement, article,
notice or other communication regarding such Securities published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general advertisement.

 

3.10         Residency. The Investor is a resident of that jurisdiction
specified below its address on its signature page hereto.

 

3.11         Reliance on Exemptions. The Investor understands that the
Securities acquired pursuant to this Agreement are being offered and sold to it
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and the Investor’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire such Securities.

 

SECTION 4

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Investor as of the date hereof
and the Closing Date that:

 

4.1           Organization, Good Standing and Qualification; Licenses. Each of
the Company, its Subsidiaries and its Managed PCs is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization and has all requisite power and authority, and
holds all governmental licenses, permits, registrations and other approvals
required under applicable law, to own and hold under lease its property and to
carry on its business as now conducted and as proposed to be conducted, except
where the failure to hold any such licenses, permits, registrations and other
approvals could not result in a Material Adverse Effect. Each of the Company,
its Subsidiaries and its Managed PCs is qualified to do business in each
jurisdiction where the nature of its properties of the conduct of its business
requires it to be so qualified to do business and where the failure so to
qualify could result in a Material Adverse Effect.

 



 6 

 

 

4.2           Authorization. All action on the part of the Company necessary for
the authorization, execution and delivery of this Agreement and the other
Transaction Documents, the performance of all obligations of the Company
hereunder, and the authorization, issuance (or reservation for issuance), sale
and delivery of the Securities pursuant to this Agreement, has been taken or
will be taken prior to the Closing Date. Each of this Agreement and the Note
Documents constitutes the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 

4.3           Capitalization. The aggregate number of shares and type of all
authorized, issued and outstanding classes of capital stock or equity interests,
options and other securities of the Company, each of its Subsidiaries and each
of its Managed PCs (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock or equity interests of the Company or
such Subsidiaries or Managed PCs) is set forth in Schedule 4.3 of the Disclosure
Schedule. No shares of preferred stock of the Company are issued and
outstanding. All outstanding shares of capital stock and equity interests are
duly authorized, validly issued, fully paid and nonassessable and have been
issued in compliance with all applicable securities laws. All outstanding shares
of capital stock of each of the Managed PCs are owned by the respective
individuals set forth in Schedule 4.3 of the Disclosure Schedule free and clear
of any security interests, claims, liens or encumbrances, except those in favor
of the Company pursuant to agreements between the Company and such individual
shareholders. Except as disclosed in Schedule 4.3 of the Disclosure Schedule,
none of the Company, any of its Subsidiaries or any of its Managed PCs has any
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or agreement giving any
Person any right to subscribe for or acquire, any shares of Common Stock or
equity interests, or securities or rights convertible or exchangeable into
shares of capital stock or equity interests, options and other securities of the
Company, any of its Subsidiaries or any of its Managed PCs. Except as set forth
on Schedule 4.3 of the Disclosure Schedule, and except for customary adjustments
as a result of stock dividends, stock splits, combinations of shares,
reorganizations, recapitalizations, reclassifications or other similar events,
there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement of the Company providing
rights to security holders) and the issuance and sale of the shares of Series A
Preferred Stock pursuant to this Agreement will not obligate the Company to
issue shares of Common Stock or other securities to any Person (other than the
Investor) and will not result in a right of any holder of securities to adjust
the exercise, conversion, exchange or reset price under such securities. To the
knowledge of the Company, except as specifically disclosed in SEC Reports or in
Schedule 4.3 of the Disclosure Schedule, no Person or group of related Persons
beneficially owns (as determined pursuant to Rule 13d-3 under the Exchange Act),
or has the right to acquire, by agreement with or by obligation binding upon the
Company, beneficial ownership of in excess of 5% of the outstanding Common
Stock.

 



 7 

 

 

4.4           Absence of Required Consents; No Violations. No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any Governmental Authority on the part of the
Company, any of its Subsidiaries or any of its Managed PCs is required in
connection with the consummation of the transactions contemplated by this
Agreement, except for the filing with the SEC of a Form D, one or more Current
Reports on Form 8-K, and such filing(s) pursuant to applicable state securities
laws as may be necessary, which filings will be timely effected after the
relevant Closing Date, and recordings or filings in connection with the
perfection of the Liens on the Collateral in favor of the Investor. None of the
Company, any of its Subsidiaries or any of its Managed PCs is in violation or
default (i) of any provision of its Governing Documents, (ii) of any instrument,
judgment, order, writ, decree or contract to which it is a party or by which it
is bound, or (iii) of any provision of any federal or state statute, rule or
regulation applicable to the Company, except in the cases of clause (ii) and
(iii) above, for such violations or defaults that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby will not result in any such violation or be
in conflict with or constitute, with or without the passage of time and giving
of notice, either a default under any such provision, instrument, judgment,
order, writ, decree or contract or an event that results in the creation of any
Lien upon any material assets of the Company, any of its Subsidiaries or any of
its Managed PCs or the suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to the
Company, any of its Subsidiaries or any of its Managed PCs, their business or
operations or any of their assets or properties and which would result in a
Material Adverse Effect.

 

4.5           SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(the foregoing materials (together with any materials filed by the Company under
the Exchange Act, whether or not required, and the Company’s XBRL files) being
collectively referred to herein as the “SEC Reports” and, together with this
Agreement and the Disclosure Schedule, the “Disclosure Materials”) on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension. The Company has
made available to the Investor or its representatives true, correct and complete
copies of the documents filed with the SEC Reports not available on the EDGAR
system. As of their respective dates, the SEC Reports complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, year-end audit adjustments.

 



 8 

 

 

4.6           Material Changes. Except as set forth in Schedule 4.6 of the
Disclosure Schedule, since March 31, 2018, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that could reasonably be expected
to result in a Material Adverse Effect, (ii) none of the Company, any of its
Subsidiaries or any of its Managed PCs has incurred any material liabilities
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the SEC, (iii) the Company has
not altered its method of accounting or the identity of its auditors, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its shareholders, in their capacities as such, or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock (except for repurchases by the Company of shares of capital stock held by
employees, officers, directors, or consultants pursuant to an option of the
Company to repurchase such shares upon the termination of employment or
services), and (v) none of the Company, any of its Subsidiaries or any of its
Managed PCs has issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Approved Stock Plans.

 

4.7           Absence of Litigation. Except as disclosed in the Company’s SEC
Reports, there is no action, suit, claim, or proceeding, or, to the Company’s
knowledge, inquiry or investigation, before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company, any of
its Subsidiaries or any of its Managed PCs that could, individually or in the
aggregate, have a Material Adverse Effect.

 

4.8           Transaction Documents. All representations and warranties of the
Company contained in the other Transaction Documents to which it is party are
true and correct.

 

4.9           Licenses and Intellectual Property Rights. The Company, each of
its Subsidiaries and each of its Managed PCs possess all licenses, patents,
trademarks, trade names, service marks, copyrights, and other intellectual
property rights, free from burdensome restrictions, necessary to enable them to
conduct their respective business, the absence of which could result in a
Material Adverse Effect.

 

4.10         Tax Matters. Except as set forth on Schedule 4.10 of the Disclosure
Schedule, the Company, each of its Subsidiaries and each of its Managed PCs have
filed all federal and other material tax returns and reports required to be
filed, have made timely remittance of all material amounts as required by any
governmental agency or authority and have paid all federal and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being or will be contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. None of the Company, any Subsidiary or any Managed PC has received
any notice of any proposed tax assessment that would, if made, have a Material
Adverse Effect.

 

4.11         Insurance. All policies of insurance in effect of any kind or
nature owned by or issued to the Company, each of its Subsidiaries and each of
its Managed PCs, including policies of life, fire, theft, product liability,
public liability, property damage, other casualty, employee fidelity, workers’
compensation, property and liability insurance, (a) are, together with all
policies of employee health and welfare and title insurance, if any, in full
force and effect, (b) comply in all respects with the applicable requirements
set forth herein and (c) are of a nature and provide such coverage, including
through self-insurance, retentions and deductibles, as is customarily carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Company, each of its Subsidiaries and each of
its Managed PCs operate.

 



 9 

 

 

4.12         No Material Adverse Effect. Since March 31, 2018, no event has
occurred or condition exists with respect to the Company, any of its
Subsidiaries or any of its Managed PCs that, to the knowledge of the Company,
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.

 

4.13         Disclosure. None of the representations or warranties made by the
Company herein as of the date of such representations and warranties, and none
of the statements contained in any other information with respect to the Company
and its properties and assets, including each exhibit or report, furnished by or
on behalf of the Company to the Investor in connection herewith, contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in the light of
the circumstances under which they are made, not misleading.

 

4.14         Sarbanes-Oxley; Internal Accounting Controls. The Company, the
Subsidiaries and the Managed PCs are in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof and as of the Closing Date.
The Company, the Subsidiaries and the Managed PCs maintain a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company, the Subsidiaries and the Managed PCs have established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company, the Subsidiaries and the Managed PCs and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the SEC’s rules and forms. The Company’s certifying
officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company, the Subsidiaries and the Managed PCs as of the end of
the period covered by the most recently filed periodic report under the Exchange
Act (such date, the “Evaluation Date”). The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of its
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the internal control over
financial reporting (as such term is defined in the Exchange Act) of the
Company, its Subsidiaries and its Managed PCs that have materially affected, or
is reasonably likely to materially affect, the internal control over financial
reporting of the Company, its Subsidiaries and its Managed PCs.

 



 10 

 

 

4.15         Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

4.16         Registration Rights. Other than as disclosed in the SEC Reports, no
Person has any right to cause the Company, any Subsidiary or any Managed PC to
effect the registration under the Securities Act of any securities of the
Company, any Subsidiary or any Managed PC.

 

4.17         Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration. Except as disclosed in the SEC
Reports, the Company has not, in the twelve months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements. The Common
Stock is currently eligible for electronic transfer through the Depository Trust
Company or another established clearing corporation and the Company is current
in payment of the fees to the Depository Trust Company (or such other
established clearing corporation) in connection with such electronic transfer.

 

4.18         Application of Takeover Protections. The Company and the board of
directors of the Company have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s articles of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Investor as a result of the Investor and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including without limitation as a result of the Company’s issuance of
the Securities pursuant to this Agreement and the Investor’s ownership of the
Securities acquired pursuant to this Agreement.

 

4.19         No Integrated Offering. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 3 of this Agreement, neither
the Company, nor any of its Affiliates, nor any Person acting on its or their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities pursuant to this Agreement to be integrated with
prior offerings by the Company for purposes of (i) the Securities Act which
would require the registration of the Securities under the Securities Act, or
(ii) any applicable stockholder approval provisions.

 



 11 

 

 

4.20         Solvency. Based on the consolidated financial condition of the
Company, after giving effect to the receipt by the Company of the proceeds from
the sale of the Securities hereunder, (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within six months from the Closing Date. For the
purposes of Section 4.20 of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $50,000 (other than
trade accounts payable incurred in the ordinary course of business); (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. None of the Company, any Subsidiary or any
Managed PC is in default with respect to any Indebtedness.

 

4.21         Foreign Corrupt Practices. None of the Company, any Subsidiary or
any Managed PC, nor to the knowledge of the Company, any Subsidiary or any
Managed PC, any agent or other person acting on behalf of the Company, any
Subsidiary or any Managed PC, has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company, any Subsidiary or any
Managed PC (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated any provision of the
Foreign Corrupt Practices Act.

 

4.22         Auditors. The auditor of the Company, which has certified the
consolidated financial statements of the Company for the Company’s last fiscal
year, and any of its successors or any other auditing firm that is expected to
audit the consolidated financial statements of the Company for the Company’s
fiscal year ending December 31, 2017, is an independent registered public
accounting firm with respect to the Company within the applicable rules and
regulations adopted by the SEC and the Public Company Accounting Oversight Board
(United States) and as required by the Securities Act.

 



 12 

 

 

4.23         Acknowledgement Regarding Investor Trading Activity. Anything in
this Agreement or elsewhere herein to the contrary notwithstanding, but subject
to compliance by the Investor and the Investor Directors with applicable law, it
is understood and acknowledged by the Company that: (i) the Investor has not
been asked by the Company to agree, nor has the Investor agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities acquired pursuant to this Agreement for any specified term; (ii) past
or future open market or other transactions by any Investor, specifically
including, without limitation, short sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) the Investor, and counter-parties in “derivative” transactions to which
any the Investor is a party, directly or indirectly, presently may have a
“short” position in the Common Stock; and (iv) the Investor shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction. The Company further understands and acknowledges
that (y) the Investor may engage in hedging activities at various times during
the period that the Securities acquired pursuant to this Agreement are
outstanding, including, without limitation, during the periods that the value of
the Securities acquired pursuant to this Agreement is being determined, and (z)
such hedging activities (if any) could reduce the value of the existing
shareholders’ equity interests in the Company at and after the time that the
hedging activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of this Agreement
or any of the Transaction Documents.

 

4.24         Money Laundering. The operations of the Company, its Subsidiaries
and its Managed PCs are and have been conducted at all times in material
compliance with applicable financial record-keeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended,
applicable money laundering statutes and applicable rules and regulations
thereunder (collectively, the “Money Laundering Laws”), and no action or
Proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company, any Subsidiary or any Managed PC with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, any Subsidiary or any Managed PC, threatened.

 

4.25         No Disqualification Events. With respect to the Securities to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, nor, to its
knowledge, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Investor a copy of any disclosures
provided thereunder.

 

4.26         Other Covered Persons. The Company is not aware of any person
(other than any Issuer Covered Person) that has been or will be paid (directly
or indirectly) remuneration for solicitation of purchasers in connection with
the sale of any Securities pursuant to this Agreement.

 

4.27         Notice of Disqualification Events. The Company will notify the
Investor in writing, prior to the Closing Date of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, reasonably be expected to become a Disqualification Event
relating to any Issuer Covered Person, in each case of which it is aware.

 



 13 

 

 

4.28         Offering. Subject in part to the truth and accuracy of the
Investor’s representations set forth in Section 3 of this Agreement, the offer,
sale and issuance of the Notes and shares of Series A Preferred Stock as
contemplated by this Agreement is exempt from the registration requirements of
the Securities Act and will not result in a violation of the qualification or
registration requirements of the any applicable state securities laws, and
neither the Company nor any authorized agent acting on its behalf will take any
action hereafter that would cause the loss of such exemption.

 

4.29         Valid Issuance of Note Conversion Shares. The Note Conversion
Shares, when issued, sold and delivered in accordance with the terms of the
Notes, the Articles of Amendment of Series A Preferred Stock and the Articles of
Amendment of Series B Preferred Stock for the consideration specified therein,
will be duly and validly issued, fully paid, and nonassessable, and will be free
of restrictions on transfer other than restrictions on transfer under this
Agreement and under applicable state and federal securities laws, and the
restrictions imposed by the Subordination Agreement.

 

4.30         Managed PCs. Each Managed PC conducts its business in material
compliance with law and applicable requirements of Governmental Authorities.

 

SECTION 5

 

COMPANY COVENANTS

 

5.1           Covenants. For so long as any amount remains due and outstanding
under the Notes acquired pursuant to this Agreement or any shares of Series A
Preferred Stock or Series B Preferred Stock remain outstanding, the Company and
each of its Subsidiaries and its Managed PCs shall be subject to the following
restrictions and obligations:

 

(a)           Incurrence of Indebtedness. The Company shall not, and the Company
shall not permit any of its Subsidiaries or its Managed PCs to, directly or
indirectly, incur, guarantee, or assume any Indebtedness, other than (i) the
Indebtedness evidenced by the Notes issued pursuant to this Agreement and the
Original Purchase Agreement and (ii) Permitted Indebtedness.

 

(b)           Existence of Liens. Other than Permitted Liens, the Company shall
not, and the Company shall not permit any of its Subsidiaries or its Managed PCs
to, directly or indirectly, allow or suffer to exist any Liens to the extent
such Lien is upon or in a material portion of (x) the Company’s property and
assets or (y) the property and assets of the Company and its Subsidiaries and
Managed PCs taken as a whole on a consolidated basis; unless, all payment
obligations under the Notes issued pursuant to this Agreement and the Original
Purchase Agreement are secured on an equal and ratable basis as the obligations
secured by such Lien until such time as such obligations are no longer secured
by a Lien;

 

(c)           Restricted Payments. The Company shall not, and the Company shall
not permit any of its Subsidiaries or its Managed PCs to, directly or
indirectly, redeem, defease, repurchase, repay or make any payments in respect
of, by the payment of cash or cash equivalents (in whole or in part, whether by
way of open market purchases, tender offers, private transactions or otherwise),
all or any portion of any Permitted Indebtedness (other than the Senior
Indebtedness), whether by way of payment in respect of principal of (or premium,
if any) or interest on, such Indebtedness if at the time such payment is due or
is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing.

 



 14 

 

 

(d)           Dilutive Issuances. Other than pursuant to any Approved Stock Plan
and except for the issuance of Excluded Securities, the Company shall not, in
any manner, issue or sell any Common Stock or Common Stock Equivalents unless
the purchase, conversion, exchange or exercise price, as applicable, of any such
security cannot be less than the then applicable Conversion Price with respect
to the Common Stock into which any Note, Series A Preferred Stock or Series B
Preferred Stock issued or issuable pursuant to this Agreement is convertible.
The Company shall not, in any manner, enter into or affect any Dilutive Issuance
if the effect of such Dilutive Issuance is to cause the Company to be required
to issue upon conversion of any Note issued pursuant to this Agreement any
shares of Common Stock in excess of that number of shares of Common Stock which
the Company may issue upon conversion of the Notes, Series A Preferred Stock and
Series B Preferred Stock issued or issuable pursuant to this Agreement without
breaching the Company’s obligations under the rules or regulations of the
Trading Market on which the Common Stock is then listed or quoted.

 

(e)           Additional Issuances of Preferred Stock or Convertible Notes. The
Company shall not issue, designate or authorize the issuance of any shares of
preferred stock or Common Stock Equivalents having rights, preferences or
privileges senior to or on parity with the Common Stock, other than in
connection with the conversion by the Investor of the Notes, the issuance of any
such Series A Preferred Stock or Series B Preferred Stock pursuant to the terms
of this Agreement, or the conversion of any such Series A Preferred Stock or
Series B Preferred Stock pursuant to the terms of this Agreement.

 

(f)            Distributions. The Company shall not declare or pay any dividends
or make any distribution of any kind on the Company’s capital stock other than
dividends on the Series A Preferred Stock and the Series B Preferred Stock, or
purchase, redeem or otherwise acquire, directly or indirectly, any shares of the
Company’s capital stock, any options, any convertible securities or other rights
to acquire shares of capital stock of the Company, except for the repurchase of
such securities from employees or consultants to the Company at the original
issue price paid therefor pursuant to contractual rights of the Company upon the
termination of such employees’ or consultants’ employment by or provision of
service to the Company, provided that (A) the Company has a repurchase right
with respect to such securities, (B) no Event of Default exists either
immediately prior to or after giving effect to such repurchase, and (C) the
total amount paid in connection therewith by the Company does not exceed $50,000
in any fiscal year.

 

(g)           Sale of Subsidiary or Managed PC. Without prior approval of the
Majority Holders, the Company shall not, and shall not permit any of its direct
or indirect Subsidiaries or its Managed PCs to, sell, transfer, cause to be sold
or transferred, or otherwise dispose of, any interest in a Subsidiary or Managed
PC of any Person (including through merger, spin-off or consolidation) that is
greater in the aggregate than 10% of the Company’s market capitalization as of
the date thereof. Notwithstanding the foregoing, interests in the Managed PCs
may be sold or transferred in the ordinary course of business in connection with
the retirement, termination or other transition of dentists of the Managed PCs
who own such interests.

 



 15 

 

 

(h)           Sale of Assets. Without prior approval of the Majority Holders,
the Company shall not, and shall not permit any of its direct or indirect
Subsidiaries or its Managed PCs to, sell, license, transfer or otherwise dispose
of any interest in any of such Person’s assets (including through merger,
spin-off or consolidation), except for sales of inventory in the ordinary course
of business, licenses or sublicenses of rights in intellectual property on a
non-exclusive or other limited basis in the ordinary course of business and
sales of obsolete equipment, other than for sales in the aggregate for less than
10% of the Company’s market capitalization as of the date thereof.

 

(i)            Transaction with Affiliates. The Company shall not, and shall not
permit any of its direct or indirect Subsidiaries or its Managed PCs to,
transfer, sell, assign or otherwise dispose of any of its assets to any
Affiliate or enter into any transaction directly or indirectly with or for the
benefit of any Affiliate unless the monetary or business consideration arising
therefrom would be as advantageous to the Company or, as applicable, such
Subsidiary or Managed PC, as the Company or such Subsidiary or Managed PC would
obtain in a comparable arm’s length transaction with a Person not an Affiliate.

 

(j)            Changes in Business. The Company shall not enter into or engage
in any business other than that (i) carried on (or contemplated to be carried
on) as of the date hereof or (ii) substantially similar and related to the
business of the Company carried on as of the date hereof.

 

(k)           Maintenance of the Company’s Business. The Company will, and will
cause each of its Subsidiaries and Managed PCs to: (i) at all times cause to be
done all things necessary to maintain, preserve and renew its corporate
existence and all material licenses, authorizations and permits necessary to the
conduct of its businesses; (ii) maintain and keep its properties in good repair,
working order and condition, and from time to time make all necessary or
desirable repairs, renewals and replacements, so that its businesses may be
properly and advantageously conducted in all material respects at all times;
(iii) pay and discharge when payable all taxes, assessments and governmental
charges imposed upon its properties or upon the income or profits therefrom (in
each case before the same becomes delinquent and before penalties accrue
thereon) and all claims for labor, materials or supplies to the extent to which
the failure to pay or discharge such obligations would reasonably be expected to
have a material adverse effect upon the financial condition, operating results,
assets, operations or business prospects of the Company and its Subsidiaries and
Managed PCs taken as a whole, unless and to the extent that the same are being
contested in good faith and by appropriate proceedings and adequate reserves (as
determined in accordance with GAAP) have been established on its books and
financial statements with respect thereto; (iv) comply with all other
obligations which it incurs pursuant to any contract or agreement, whether oral
or written, express or implied, as such obligations become due to the extent to
which the failure to so comply would reasonably be expected to have a material
adverse effect upon the financial condition, operating results, assets,
operations or business prospects of the Company and its Subsidiaries and Managed
PCs taken as a whole, unless and to the extent that the same are being contested
in good faith and by appropriate proceedings and adequate reserves (as
determined in accordance with GAAP) have been established on its books and
financial statements with respect thereto; (v) comply with all applicable laws,
rules and regulations of all Governmental Authorities, the violation of which
would reasonably be expected to have a material adverse effect upon the
financial condition, operating results, assets, operations or business prospects
of the Company and its Subsidiaries and its Managed PCs taken as a whole; (vi)
apply for and continue in force with good and responsible insurance companies
adequate insurance covering risks of such types and in such amounts as are
customary for companies of similar size engaged in similar lines of business;
and (vii) maintain proper books of record and account which present fairly in
all material respects its financial condition and results of operations and make
provisions on its financial statements for all such proper reserves as in each
case are required in accordance with GAAP.

 



 16 

 

 

(l)            Asset Acquisitions. Without prior approval of the Majority
Holders, the Company will not, and will cause each of its direct or indirect
Subsidiaries and its Managed PCs not to, acquire any assets with an aggregate
value in excess of $1,000,000.

 

(m)           Accounting Changes. The Company shall not change its fiscal year
or make or permit any material change in accounting policies or reporting
practices, except as permitted or required by GAAP.

 

(n)           Amendment of Governing Documents. Except as provided in this
Agreement, the Company shall not amend, supplement, or otherwise modify any of
the provisions of the Company’s Governing Documents in a manner that would be
materially adverse to the Investor and shall not amend, alter, modify or change
the rights, preferences or privileges of Common Stock.

 

(o)           Audited Financial Statements. The Company shall deliver, or cause
to be delivered, to the Investor the audited financial statements for each
fiscal year substantially simultaneously with the delivery thereof to the
lenders of the Senior Indebtedness.

 

(p)           Notice of Defaults on Senior Indebtedness. As soon as practicable
and in event within two Business Days after giving or receiving any notice that
a default or event of default has occurred under the Senior Indebtedness, the
Company shall deliver to the Investor a copy of any such notice.

 

(q)           Notice of Defaults and Events of Defaults. The Company shall
provide to the Investor, as soon as possible and in any event within five
Business Days after the occurrence thereof, with written notice of each event
which either (i) is an Event of Default, or (ii) with the giving of notice or
lapse of time or both would constitute an Event of Default, in each case setting
forth the details of such event and the action which is proposed to be taken by
the Company with respect thereto.

 

(r)            Notice of Litigation. The Company shall provide to the Investor
promptly after the commencement thereof, notice of all actions, suits, and
proceedings before any court or Governmental Authority affecting the Company or
any of its Subsidiaries or its Managed PCs, which, if determined adversely to
the Company, could have a Material Adverse Effect.

 

(s)           Collateral. The Company shall deliver, or cause to delivered, such
security agreement, guarantees, mortgages and other Collateral Documents as are
necessary to provide the Investor with guarantees by the same entities and
security interests in the same assets as the guarantees and collateral documents
delivered pursuant to the Guaranty Bank Agreement, together with such opinions,
title insurance policies, endorsements, financing statements, control agreements
and other agreements, documents and instruments in furtherance of such
guarantees and collateral arrangements as any Investor may from time to time
reasonably request.

 



 17 

 

 

(t)            Liquidation. Without prior approval of the Majority Holders, the
Company shall not liquidate or dissolve the Company or any of its material
Subsidiaries or material Managed PCs.

 

(u)           Management. Without prior approval of the Majority Holders, the
Company shall not hire or terminate the Chief Executive Officer, Chief Financial
Officer or Chief Operating Officer.

 

5.2           Furnishing of Information.

 

(a)           Until such time that (i) no Investor owns any Securities acquired
pursuant to this Agreement and (ii) the Notes acquired pursuant to this
Agreement have been converted or repaid in full, the Company covenants to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act even if the Company is not then subject to
the reporting requirements of the Exchange Act, except in the event of a merger
or acquisition transaction approved by the board of directors that results in
the Company not being subject to such reporting requirements.

 

(b)           At any time during the period commencing from the date hereof and
ending at such time that all of the Securities acquired pursuant to this
Agreement may be sold without any restrictions or limitations pursuant to Rule
144 promulgated under the Securities Act (including any public information
requirements and any restrictions or limitations applicable to affiliates), if
the Company (i) shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) or (ii) has ever been an issuer
described in Rule 144(i)(1)(i) or becomes such an issuer in the future, and the
Company shall fail to satisfy any condition set forth in Rule 144(i)(2) (a
“Public Information Failure”), then, in addition to the Investor’s other
available remedies, the Company shall pay to the Investor, in cash, as partial
liquidated damages and not as a penalty, by reason of any such delay in or
reduction of its ability to sell such Securities, an amount in cash equal to
1.0% of the aggregate Principal Amount and Series A Preferred Stock Purchase
Price on the day of a Public Information Failure and on every 30th day (prorated
for periods totaling less than thirty days) thereafter until the earlier of (a)
the date such Public Information Failure is cured and (b) such time that such
public information is no longer required  for such Securities to transfer such
Securities pursuant to Rule 144.  The payments to which an Investor shall be
entitled pursuant to Section 5.2 of this Agreement) are referred to herein as
“Public Information Failure Payments.”  Public Information Failure Payments
shall be paid on the earlier of (i) the last day of the calendar month during
which such Public Information Failure Payments are incurred and (ii) the third
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured.  In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.0% per month (prorated for partial
months) until paid in full. Nothing herein shall limit the Investor’s right to
pursue actual damages for the Public Information Failure, and the Investor shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

 

 18 

 

 

SECTION 6

 

SUBSEQUENT FINANCINGS

 

6.1           Participation in Future Financing.

 

(a)           Until 36 months after the date hereof, upon any proposed issuance
by the Company or any of its Subsidiaries or its Managed PCs of Common Stock,
Preferred Stock or Common Stock Equivalents, other than (i) a rights offering to
all holders of Common Stock (which may include extending such rights offering to
holders of Notes and Series B Preferred Stock) or (ii) issuance of Excluded
Securities (each a “Subsequent Financing”), the Company shall offer to the
Investor an opportunity to participate in such Subsequent Financing as provided
below, and the Investor shall have the right, but not obligation, to participate
in such Subsequent Financing, in each case up to an amount of the Subsequent
Financing equal to the Investor’s ownership percentage of Common Stock on an
“as-converted basis” (assuming the conversion of the Notes, Series A Preferred
Stock and Series B Preferred Stock held by the Investor) (the “Participation
Maximum”) on the same terms, conditions and price provided for in the Subsequent
Financing.

 

(b)           At least 10 Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to the Investor a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask the Investor if it wants to review the details of such financing (such
additional notice, a “Subsequent Financing Notice”). Upon the request of the
Investor, and only upon a request by the Investor, for a Subsequent Financing
Notice, the Company shall promptly, but no later than one Trading Day after such
request, deliver a Subsequent Financing Notice to the Investor. As part of any
such request, the Investor shall be deemed to have acknowledged that the
Subsequent Financing Notice may contain material non-public information. The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.

 

(c)           If the Investor desires to participate in such Subsequent
Financing, the Investor must provide written notice to the Company by not later
than 5:30 p.m. (New York City time) on the 10th Trading Day after the Investor
receives the Pre-Notice that the Investor is willing to participate in the
Subsequent Financing, the amount of the Investor’s participation, and
representing and warranting that the Investor has such funds ready, willing, and
available for investment on the terms set forth in the Subsequent Financing
Notice. If the Company receives no such notice from the Investor as of such 10th
Trading Day, the Investor shall be deemed to have notified the Company that it
does not elect to participate.

 

(d)           The Company must provide the Investor with a second Subsequent
Financing Notice, and the Investor will again have the right of participation
set forth above in this Section 6.1 of this Agreement, if the Subsequent
Financing subject to the initial Subsequent Financing Notice is not consummated
for any reason on the terms set forth in such Subsequent Financing Notice within
30 Trading Days after the date of the initial Subsequent Financing Notice.

 



 19 

 

 

(e)           The Company and the Investor agree that if the Investor elects to
participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby the
Investor shall be required to agree to any restrictions on trading as to any of
the securities purchased hereunder (for avoidance of doubt, the securities
purchased in the Subsequent Financing shall not be considered securities
purchased hereunder) or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, the Notes, Series A Preferred Stock or Series B Preferred Stock issued or
issuable pursuant to this Agreement, without the prior written consent of the
Investor.

 

(f)            Notwithstanding anything to the contrary in this Section 6.1 and
unless otherwise agreed to by the Investor, the Company shall either confirm in
writing to the Investor that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that the Investor will not be in possession of any material, non-public
information, by the 10th Trading Day following delivery of the Subsequent
Financing Notice. If by such 10th Trading Day, no public disclosure regarding a
transaction with respect to the Subsequent Financing has been made, and no
notice regarding the abandonment of such transaction has been received by the
Investor, such transaction shall be deemed to have been abandoned and the
Investor shall not be deemed to be in possession of any material, non-public
information with respect to the Company or any of its Subsidiaries or its
Managed PCs.

 

SECTION 7

 

MISCELLANEOUS

 

7.1           Survival of Representations, Warranties and Covenants. The
warranties and representations and covenants of the Company and the Investor
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the occurrence of the Closing Date for a period
of 24 months from the date hereof and shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the Investor
or the Company. The covenants of the Company and the Investor contained in or
made pursuant to this Agreement, including Section 6 and Section 7 of this
Agreement shall survive the execution and delivery of this Agreement and the
occurrence of the Closing Date.

 

7.2           Successors and Assigns. Except as otherwise provided therein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any Securities); provided, however, that the Company may not
assign or transfer its rights or obligations hereunder or under the other
Transaction Documents without the prior written consent of the Investor. The
Securities acquired pursuant to this Agreement shall be freely transferable,
without restriction, subject to compliance with applicable securities laws and
the Subordination Agreement. Notwithstanding the foregoing, shares of Series A
Preferred Stock may only be purchased, sold or otherwise transferred together
with the Notes. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 



 20 

 

 

7.3           Governing Law; Venue; Jury Trial Waiver.

 

(a)           This Agreement is to be construed in accordance with and governed
by the laws of the State of Colorado. The Company hereby agrees that any legal
action or proceeding against it with respect to this Agreement or any of the
other Transaction Documents may be brought in the courts of the State of
Colorado or of the United States of America located in the Denver County,
Colorado, as the Investor may elect, and, by execution and delivery hereof, the
Company accepts and consents for itself and in respect of its property,
generally and unconditionally, to the jurisdiction of the aforesaid courts and
agrees that such jurisdiction shall be exclusive, unless waived by the Investor,
as applicable, in writing, with respect to any action or proceeding brought by
the Company against the Investor. The Company irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. Nothing herein shall affect the right of the Investor to
bring proceedings against the Company in the courts of any other jurisdiction.

 

(b)           THE INVESTOR AND THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, CLAIM, SUIT, PROCEEDING OR OTHER LITIGATION BASED HEREON, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE INVESTOR ENTERING INTO
THIS AGREEMENT.

 

7.4           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

7.5           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

7.6           Notices. Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Agreement shall
be in writing and shall be conclusively deemed to have been duly given (a) when
hand delivered to the other party; (b) when sent by electronic transmission to
the email address set forth below if sent between 8:00 a.m. and 5:00 p.m.
recipient’s local time on a Business Day, or on the next Business Day if sent by
electronic transmission to the email address set forth below if sent other than
between 8:00 a.m. and 5:00 p.m. recipient’s local time on a Business Day; (c)
three Business Days after deposit in the U.S. mail with first class or certified
mail receipt requested postage prepaid and addressed to the other party at the
address set forth below; (d) the next Business Day after deposit with a national
overnight delivery service, postage prepaid, addressed to the parties as set
forth below or on the signature pages to this Agreement with next Business Day
delivery guaranteed, provided that the sending party receives a confirmation of
delivery from the delivery service provider; or (e) when received by another
party. A party may change or supplement the addresses given above, or designate
additional addresses (or electronic addresses for electronic transmissions), for
purposes of this Section 7.6 by giving the other party written notice of the new
address in the manner set forth above.

 



 21 

 

 

7.7           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only if
such amendment, modification or waiver is in writing and only with the written
consent of the Company and the Investor. Any amendment or waiver effected in
accordance with this section shall be binding upon each holder of any Securities
acquired under this Agreement at the time outstanding (including securities into
which such Securities are convertible), each future holder of all such
Securities, and the Company.

 

7.8           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

7.9           Use of Proceeds. The Company shall use the proceeds from the sale
of the Notes and Series A Preferred Stock acquired pursuant to this Agreement
for general corporate purposes, including for the payment of obligations under
the Permitted Indebtedness as and when due and payable.

 

7.10         Indemnification.

 

(a)           Indemnification of Investor. In further consideration of the
Investor’s execution and delivery, or acceptance, of this Agreement and
acquiring the Securities hereunder, and in addition to all of the Company’s
other obligations under this Agreement, the Company shall defend, protect,
indemnify and hold harmless the Investor and each other holder of such
Securities and all of their shareholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Investor Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Investor Indemnitee is a party to the action for which indemnification hereunder
is sought), and including attorneys’ fees and disbursements (the “Investor
Indemnified Liabilities”), incurred by any Investor Indemnitee as a result of,
or arising out of, or relating to (i) any intentional misrepresentation or
material breach of any representation or warranty made by the Company in this
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, (ii) any material breach of any covenant, agreement or obligation of
the Company contained in this Agreement or any other certificate, instrument or
document contemplated hereby or thereby, or (iii) any cause of action, suit or
claim brought or made against such Investor Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from the execution, delivery,
performance by the Company or enforcement of this Agreement or any other
certificate, instrument or document contemplated hereby or thereby.
Notwithstanding the foregoing, the Company shall have no indemnification
obligation to the extent any Investor Indemnified Liabilities are due to the
gross negligence or willful misconduct of the Investor Indemnitees. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Investor Indemnified Liabilities which is
permissible under applicable law.

 



 22 

 

 

(b)           Indemnification of Company. In further consideration of the
Company’s execution and delivery, or acceptance, of this Agreement and issuing,
as applicable, the Securities issuable hereunder, and in addition to all of the
Investor’s other obligations under this Agreement, the Investor shall defend,
protect, indemnify and hold harmless the Company and each of its officers and
directors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Company
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Company Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including attorneys’ fees and disbursements (the “Company Indemnified
Liabilities”), incurred by any Company Indemnitee as a result of, or arising out
of, or relating to (i) any intentional misrepresentation or material breach of
any representation or warranty made by the Investor in this Agreement or any
other certificate, instrument or document contemplated hereby or thereby or (ii)
any material breach of any covenant, agreement or obligation of the Investor
contained in this Agreement or any other certificate, instrument or document
contemplated hereby or thereby. Notwithstanding the foregoing, the Investor
shall have no indemnification obligation to the extent any Company Indemnified
Liabilities are due to the gross negligence or willful misconduct of the Company
Indemnitees. To the extent that the foregoing undertaking by the Investor may be
unenforceable for any reason, the Investor shall make the maximum contribution
to the payment and satisfaction of each of the Company Indemnified Liabilities
which is permissible under applicable law.

 

(c)           Indemnification Procedure. Promptly after any Investor Indemnified
Party or Company Indemnified Party, as applicable (the “Indemnified Party”), has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third Person, which such Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, such
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith and makes an
unqualified acknowledgment in writing of its obligation to provide
indemnification to the Indemnified Party with respect to such matter. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(a) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (b) if (i) the Indemnifying Party
has failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (ii) if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from or in addition to those available
to the Indemnifying Party or if the interests of the Indemnified Party
reasonably may be deemed to conflict with the interests of the Indemnifying
Party, then the Indemnified Party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party.

 



 23 

 

 

7.11          Legends.

 

(a)           Each certificate or instrument representing restricted Securities
issuable hereunder, if any, shall be imprinted with a legend in substantially
the following form, until such time that such Securities are no longer
restricted under the Securities Act:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY COMPARABLE STATE SECURITIES LAW, AND MAY NOT BE
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNLESS THE SAME IS REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES
LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

 

(b)           Until the Senior Debt (as defined in the Subordination Agreement)
has been Paid in Full (as defined in the Subordination Agreement), the
Securities issuable hereunder shall be imprinted with a legend in substantially
the following form:

 

THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT DATED AS OF
DECEMBER 28, 2017, IN FAVOR OF GUARANTY BANK AND TRUST COMPANY, A COLORADO BANK,
WHICH AGREEMENT (AS AMENDED IN ACCORDANCE WITH ITS TERMS) IS INCORPORATED HEREIN
BY REFERENCE.

 

(c)           The Company acknowledges and agrees that the Investor may from
time to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities
issuable hereunder to a financial institution that is an “accredited investor”
under the Securities Act and, if required under the terms of such arrangement,
the Investor may transfer pledged or secured such Securities to the pledgees or
secured parties. Such a pledge or transfer would not be subject to approval of
the Company and no legal opinion of legal counsel of the pledgee, secured party
or pledgor shall be required in connection therewith. Further, no notice shall
be required of such pledge. At the appropriate Investor’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of such Securities may reasonably request in connection with a pledge or
transfer of such Securities.

 



 24 

 

 

(d)           Certificates evidencing the Securities issuable hereunder shall
not contain any legend (including the legend set forth in Section 7.11 hereof):
(i) while a registration statement covering the resale of such security is
effective under the Securities Act, or (ii) following any sale of such
Securities pursuant to Rule 144 promulgated under the Securities Act, or (iii)
if such Securities are eligible for sale, free of any restrictions or
limitations, under Rule 144 promulgated under the Securities Act (including any
affiliate restrictions), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the SEC). If the conditions of any of
clauses (i)-(iv) above are satisfied, the Company shall cause its counsel to
issue a legal opinion to the Company’s transfer agent or the Investor promptly
if required by the Company’s transfer agent to effect the removal of the legend
hereunder, or if requested by any Investor, respectively. If all or any portion
of the Notes, Series A Preferred Stock or Series B Preferred Stock issuable
hereunder is converted at a time when there is an effective registration
statement to cover the resale of the underlying Common Stock, or if such
Securities may be sold under Rule 144 free of any restrictions or limitations,
or if such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the SEC), then such Securities shall be issued free of all legends.
The Company agrees that following such time as such legend is no longer required
under this Section 7.11(d), the Company will, no later than the earlier of (i)
two Trading Days and (ii) the number of Trading Days comprising the Standard
Settlement Period (as defined below) following the delivery by an Investor to
the Company or the Company’s transfer agent of a certificate representing such
Securities, as applicable, issued with a restrictive legend (such second Trading
Day, the “Legend Removal Date”), deliver or cause to be delivered to the
Investor a certificate representing such shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Company’s transfer agent that enlarge the
restrictions on transfer set forth in this Section 7.11(d). Certificates for the
Securities subject to legend removal hereunder shall be transmitted by the
Company’s transfer agent to the Investor by crediting the account of the
Investor’s prime broker with the Depository Trust Company System as directed by
the Investor (or as otherwise requested by the Investor). As used herein,
“Standard Settlement Period” means the standard settlement period, expressed in
a number of Trading Days, on the Company’s primary Trading Market with respect
to the Common Stock as in effect on the date of delivery of a certificate
representing the Securities issued with a restrictive legend.

 



 25 

 

 

(e)           In addition to the Investor’s other available remedies, the
Company shall pay to an Investor, in cash, the greater of (i) as partial
liquidated damages and not as a penalty, for each $1,000 of Notes acquired
pursuant to this Agreement (and corresponding portion of Series A Preferred
Stock) (based on the VWAP of the Common Stock on the date such Securities are
submitted to the Transfer Agent) delivered for removal of the restrictive
legend, $10 per Trading Day (increasing to $20 per Trading Day five Trading Days
after such damages have begun to accrue) for each Trading Day after the Legend
Removal Date until such certificate is delivered without a legend and (ii) if
the Company fails to (a) issue and deliver (or cause to be delivered) to an
Investor by the Legend Removal Date a certificate representing the Securities so
delivered to the Company by the Investor that is free from all restrictive and
other legends and (b) if after the Legend Removal Date the Investor purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Investor of all or any portion of the number of
shares of Common Stock, or a sale of a number of shares of Common Stock equal to
all or any portion of the number of shares of Common Stock, that the Investor
anticipated receiving from the Company without any restrictive legend, then an
amount equal to the excess of the Investor’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including brokerage commissions and other
out-of-pocket expenses, if any) (the “Buy-In Price”) over the product of (A)
such number of shares of Common Stock that the Company was required to deliver
to the Investor by the Legend Removal Date multiplied by (B) the lowest closing
sale price of the Common Stock on any Trading Day during the period commencing
on the date of the delivery by the Investor to the Company of the applicable
shares of Common Stock (as the case may be) and ending on the date of such
delivery and payment under this Section 7.11(e).

 

7.12         Register. The Company shall maintain at its principal executive
offices a register for the Securities, in which the Company shall record the
name and address of the person in whose name the Securities acquired pursuant to
this Agreement have been issued (including the name and address of each
transferee) and the amount of such Securities held by such person. The Company
shall keep the register open and available during business hours for inspection
by the Investor or their legal representatives upon prior written notice.

 

7.13         Interpretation. In this Agreement, except to the extent the context
otherwise requires: (a) any reference in this Agreement to a Section, a Schedule
or an Exhibit is a reference to a Section thereof, a schedule thereto or an
exhibit thereto, respectively, and to a subsection thereof or a clause thereof
is, unless otherwise stated, a reference to a subsection or a clause of the
Section or subsection in which the reference appears; (b) the words “hereof,”
“herein,” “hereto,” “hereunder” and the like mean and refer to this Agreement as
a whole and not merely to the specific Section, subsection, paragraph or clause
in which the respective word appears; (c) the meaning of defined terms shall be
equally applicable to both the singular and plural forms of the terms defined;
(d) references to agreements and other contractual instruments shall be deemed
to include all subsequent amendments and other modifications thereto; (e)
references to statutes or regulations are to be construed as including all
statutory and regulatory provisions consolidating, amending or replacing the
statute or regulation referred to; and (f) the captions and headings are for
convenience of reference only and shall not affect the construction of this
Agreement.

 

7.14         Authorizations, Fees and Expenses. The Company shall bear its own
expenses and shall pay the reasonable expenses and legal fees of the Investor in
connection with the transactions contemplated by this Agreement. The Company
shall use its best efforts to obtain all necessary legal, contractual and
shareholder authorizations for the transactions contemplated by this Agreement.
If such authorization is not obtained and the transactions contemplated herein
do not close as a result thereof, the Company shall pay all reasonable expenses
and legal fees of the Investor.

 



 26 

 

 

7.15         Further Assurances. Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurance as may be reasonably requested by any
other party to evidence and reflect the transactions described in this Agreement
and contemplated hereby and thereby and to carry into effect the intents and
purposes of this Agreement.

 

7.16         Reservation of Stock. The Company has as of the Closing Date (i)
reserved from its authorized and unissued Preferred Stock a sufficient number of
shares to provide for the issuance of Series B Preferred Stock upon the
conversion of the Notes acquired pursuant to this Agreement and Series A
Preferred Stock (and shares of its Common Stock for issuance on conversion of
such Series B Preferred Stock), (ii) reserved from its authorized and unissued
Preferred Stock a sufficient number of shares to provide for the issuance of
Series A Preferred Stock under the terms of this Agreement, and (iii) filed the
Articles of Amendment of Series A Preferred Stock and the Articles of Amendment
of Series B Preferred Stock with the Secretary of State of Colorado, amended the
Governing Documents and taken all other necessary steps to provide sufficient
reserves of (A) shares of Series B Preferred Stock issuable upon conversion of
the Notes and Series A Preferred Stock issued or issuable pursuant to this
Agreement and (ii) shares of Series A Preferred Stock issuable under this
Agreement.

 

7.17         Disclosures. The Company shall provide the Investor copies of any
proposed public disclosure of the Transaction Documents or the transactions
contemplated thereby for its review and comment at least 24 hours prior to its
public disclosure made by the Company, whether by means of press releases,
filings with the SEC (including in a Current Report on Form 8-K) or otherwise.
The Company will reasonably consider all of the Investor’s comments to such
public disclosure. The Company agrees to a make a public disclosure by means of
a press release (and filing with the SEC) announcing the transactions
contemplated herein within four Business Days following the Closing Date.

 

7.18         Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement among the parties with respect to the
subject matter hereof and no party shall be liable or bound to any other party
in any manner by any warranties, representations or covenants except as
specifically set forth herein or therein.

 

(Remainder of page intentionally left blank; signature pages follow)

 

 27 

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

BIRNER DENTAL MANAGEMENT SERVICES, INC.,

as the Company  

              By:        Name: Dennis N. Genty   Title: Chief Financial Officer
              Address for notices:       Birner Dental Management Services, Inc.
  1777 S. Harrison Street   Suite 1400   Denver, Colorado 80210   Attn: Chief
Financial Officer   Email: dgenty@perfectteeth.com       with a copy to:      
Faegre Baker Daniels  

3200 Wells Fargo Center

1700 Lincoln Street

  Denver, Colorado 80203   Attention: Douglas R. Wright, Esq.   Email:
Douglas.Wright@FaegreBD.com

 

[Company Signature Page to Securities Purchase Agreement]

 

 

 

 

 

  Palm Active Dental II, LP, as Investor               By:     Name:     Title:
 

 

 

Name and Address of Investor:

 

Palm Active Dental II, LP

c/o Palm Management (US) LLC

19 West Elm Street

Greenwich, CT 06830

Attn: Craig Connors

Email: cconnors@palmventures.com

 

with a copy to:

 

Thompson Hine LLP

3900 Key Center

127 Public Square

Cleveland, Ohio 44114-1291

Attention: Derek D. Bork, Esq. Email: Derek.Bork@ThompsonHine.com

 

 



 

